DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s claim of domestic priority under 35 U.S.C. §120 as a divisional application of US 16/189,568, filed November 13, 2018 (now issued as USPN 10,913,890 B2) is hereby acknowledged.

Allowable Subject Matter
Claims 1-20 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest the  method of fracturing a subterranean formation recited in present independent claim 1 that comprises adding an aqueous caustic composition to a polymer mixture including a polymer and a crosslinking activator, wherein the aqueous caustic composition contains: an additive (such as glycine) adapted to provide to the aqueous caustic composition an extended buffering effect when exposed to acid; and water, adding a proppant to the polymer mixture/aqueous composition and injecting said mixture into the formation.  Nor does the prior art of record teach or suggest a method of using an aqueous caustic solution to treat an aqueous composition/water requiring treatment, wherein the caustic composition containing: water; a caustic component; and glycine, and wherein the glycine and caustic components are present in the concentrations specified in present independent claims 13 and 17.
The closest prior art is Samuel (US 2010/0056401 A1 to Samuel et al.)  Samuel discloses a method or/composition for forming a fluid for use in a subterranean formation application, such as fracturing, wherein the fluid can be an aqueous solution containing: water; an alkaline solution containing sodium hydroxide (caustic); a buffer containing trisglycine; a polymer, such as poly(lactic acid) or guar cross-linked with borate; and proppant; wherein the aqueous fluid composition can have an alkaline pH of 11 (caustic) ([0011] to [0013]; [0017]; [0019]; [0024]; [0036]; [0079]; Table 2). 
However, Samuel does not teach or suggest a method of fracturing including adding an aqueous caustic composition to a cross-linking activator/polymer mixture, wherein the aqueous caustic composition contains an additive (such as glycine), which is adapted to provide the aqueous caustic composition an extended buffering effect upon exposure to acid; in accordance with present claim 1.  
Nor does Samuels teach a method of treating an aqueous composition/water requiring treatment with a caustic composition containing: water; a caustic component; and glycine, wherein the glycine and caustic components are present in the concentrations recited in present claims 13 and 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

September 9, 2021